Citation Nr: 1419706	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  11-24 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim for entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for an acquired psychiatric disability, to include PTSD and depression.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney



ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to July 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2010 and December 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.

The issues of entitlement to service connection for a left shoulder injury and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The claim for service connection for a left shoulder disability was initially denied in an unappealed September 1991 rating decision that became final.  The Veteran attempted to reopen his claim in August 2000, but was denied in an unappealed decision that same month

2.  The evidence received since the August 2000 decision is not cumulative and redundant of other evidence previously of record and raises a reasonable possibility of substantiating the claim.

3.  The evidence of record does not show that the Veteran has any diagnosed psychiatric disability.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for a left shoulder disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

2.  The criteria for service connection for an acquired psychiatric disability, to include PTSD and depression, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In a new and material evidence claim, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and information that is necessary to establish entitlement to the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Notice for reopening the Veteran's left shoulder service connection claim, including Kent notice, was provided in a September 2010 letter.  Notice for his psychiatric disability claim was provided in a July 2011 letter.

With regard to the duty to assist, the claims file contains the Veteran's service treatment records, post-service medical records, and statements by the Veteran and his attorney in support of the claim.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.

The Veteran has not been afforded VA examinations to assess the nature and etiology of his left shoulder or psychiatric disability claims.  As detailed below, the Veteran's left shoulder disability claim will be reopened and remanded for additional development, to include a VA examination.  As for the psychiatric disability claim, the Veteran has not presented any medical evidence that shows he is either currently diagnosed or suffers from recurrent symptoms of a psychiatric disability.  As such the Board finds he is not entitled to a VA examination on this issue.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006)

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  Thus, the VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.

II.  New and Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when  considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The phrase "raises a reasonable possibility of substantiating the claim" must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim. 

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

In this case, the Veteran's service connection claim for a left shoulder disability was initially denied in a September 1991 rating decision.  The RO found that the Veteran had a pre-existing shoulder disability that was not aggravated by active duty service.  He did not appeal the denial of the claim and the decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  The Veteran attempted to reopen his claim in August 2000, but was denied in an unappealed decision that same month because he did not present any new or material evidence.  He also characterized his claim as an "increased rating" despite the fact that he was never granted service connection for his left shoulder condition.

Evidence of record at the time of the last final decision includes the Veteran's service treatment records, service personnel records and post-service VA medical records. 

In August 2010, the Veteran filed his current petition to reopen his service connection claim.  In support of his petition to reopen, the Veteran's private attorney submitted an undated letter from a private doctor that was received by the RO in June 2011. The private doctor noted that he reviewed the Veteran's entire claims file and he maintained that "there is no doubt" that the additional stress placed on the Veteran's shoulder during active duty service was as likely as not a source of permanent aggravation of any shoulder injury he had before enlistment. 

The private doctor's letter from the Veteran's private doctor are "new" in that the details were not before the RO at the time of the prior rating decision.  The statements are also "material" as they both relate to unestablished facts necessary to substantiate the claim and raise a reasonable possibility of substantiating the Veteran's claim.  Namely, the  private doctor contends that the Veteran's left shoulder disability was permanently aggravated by his period of active duty service.  This positive nexus opinion addresses the basis of the prior final denial.  As the doctor's statements are presumed to be credible, the Board finds that the newly submitted evidence satisfies the low threshold requirement for new and material evidence.  Shade, supra.  

Accordingly, the Board finds that new and material evidence sufficient to reopen service connection for a left shoulder disability has been received, and the claim is reopened. 

III.  Service Connection

In his June 2011 claim for benefits, the Veteran characterized his claim as entitlement to service connection for PTSD; however, in the Veteran's January 2012 Notice of Disagreement, his private attorney characterizes his claim as one for entitlement to service connection for depression. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. 

However, the Veteran's claimed psychiatric conditions are not "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) (requiring continuity of a condition after service if a condition noted in service is not found to be chronic) does not apply to those conditions.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

At the outset, however, the Board notes the record does not show that the Veteran has ever been diagnosed with PTSD, depression, or any other psychiatric condition.  A November 2011 VA treatment record notes that the Veteran denied having mood changes or depression.  The medical record is silent for any other complaints, treatment or diagnoses of any psychiatric conditions.

Statements from the Veteran or his attorney are not sufficient on their own to prove that the Veteran has ever had a diagnosed psychiatric disability during the pendency of the claim.  Under certain circumstance, lay evidence can be competent and sufficient to establish the etiology or diagnosis of a condition.  Davidson v. Shinseki, 581 F.3d 1313 (2009).  However, such etiological evidence is only competent to the extent that it relies on observable symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  In this case, the Veteran does not claim that he has experienced any psychiatric symptoms on a continuous basis since separation from service, nor does he claim to have the medical expertise to diagnose an underlying disability.  Accordingly, the lay statements from the Veteran and his attorney are not competent evidence that he has a current diagnosis of a psychiatric disability for VA purposes which is related to service.

Accordingly, the competent evidence of record does not show that the Veteran has ever had a diagnosed psychiatric disability during the pendency of the claim.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  Therefore, the Board finds that service connection for a psychiatric disability, to include PTSD and depression, is not warranted.

The Board finds that the preponderance of the evidence of record is against a finding that the Veteran currently has a psychiatric disability during the pendency of the claim.  Therefore, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been submitted, the claim for entitlement to service connection for a left shoulder disability is reopened. 

Entitlement to service connection for an acquired psychiatric disability is denied.


REMAND

Additional development is necessary before the Board can adjudicate the Veteran's service connection claim for a left shoulder disability.  The Veteran and his private attorney contend that he should be afforded a presumption of soundness as to his left shoulder condition

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA meets both of these burdens.  See VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

In this case, it is not clear from the evidence of record whether the Veteran's left shoulder disability preexisted service and, if so, whether the shoulder disability was aggravated during service. The Veteran's November 1976 pre-enlistment examination report noted normal findings for his upper extremities, to include strength and range of motion.  The examination report otherwise did not make mention of any shoulder problems.  A June 1977 service treatment record reflects that the Veteran suffered an anterior dislocation of his left shoulder.  A July 1977 orthopedics report notes that the Veteran has a history of four dislocations in the last two years, each of which was reduced by a private medical doctor ("PMD").  The record notes that he was prescribed a sling, whirlpool treatment and range-of-motion ("ROM") exercises, and that the Veteran was as well as he was prior to enlistment ("PTE") and "wants out."  The examiner diagnosed the Veteran with recurrent dislocation of the left shoulder and recommended that he be discharged.

A July 1997 Medical Board Report found based on the Veteran's reports that he had a pre-existing left shoulder condition, and that this condition was not aggravated by active duty service.  The Medical Board Report further notes that the Veteran did not submit a statement in rebuttal, and that he was discharged by reason of an erroneous enlistment.

In a signed, handwritten letter accompanying his August 2011 Form 9 substantive appeal, the Veteran now contends that he had no problems with his shoulder prior to entrance onto active duty and his in-service shoulder dislocation.  His attorney also contends that the Veteran should be afforded the presumption of soundness because there is no medical evidence in the Veteran's files which supports the contentions in the service treatment records that the Veteran reported having a history of left shoulder dislocations prior to service.

The newly submitted evidence from the Veteran's private doctor links the Veteran's left shoulder disability to his active duty service.  However, the letter does not establish whether the Veteran's left shoulder disability pre-existed service, as he contends both that he was sound upon entrance into service and that even if the Veteran was found to have a pre-existing disability prior to entrance, his shoulder disability was aggravated by active duty service.  Further, the private doctor concludes there is "no doubt" the Veteran's active duty service permanently aggravated any pre-existing shoulder injury without providing any rationale to support his conclusion.  As such, Remand is required to afford the Veteran a VA examination and medical opinion to clarify these issues.

The Board notes that the Veteran is not currently service-connected for any disabilities.  As the issue of entitlement to TDIU is inextricably intertwined with his service connection claim for a left shoulder disability, adjudication of the TDIU issue will be deferred until the issue of entitlement to service connection for a left shoulder disability is adjudicated.  See Harris v. Derwinski, 1 Vet. App. at 183 (1990).

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran should also be contacted and asked to identify all private medical providers who have treated him for his left shoulder disability.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file all VA treatment records regarding the Veteran.  Contact the Veteran and request that he identify all private medical providers that have treated him for his left shoulder disability.  Take appropriate steps to obtain all identified records.  Proper notification should be sent to the Veteran for any records that cannot be obtained, and the Veteran should be asked to provide any such records in his possession.  If no medical records are available, this fact should be noted in the Veteran's claims file.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of his left shoulder disability.  The claims folder and any pertinent medical records should be made available for review by the examiner.  The examiner should perform any diagnostic tests deemed necessary and elicit from the Veteran a complete history of his complaints of a left shoulder disability, including any medical treatment.  Following a review of the record, and any necessary testing, the examiner should address the following inquiries:

(a)  Identify all current diagnoses related to the Veteran's left shoulder.

(b) Does the evidence of record clearly and unmistakably (i.e., it is undebatable) show that any currently diagnosed left shoulder disability existed prior to his entry onto active duty?

(c) If the answer is yes, does the evidence of record clearly and unmistakably (i.e., it is undebatable) show that the preexisting left shoulder disability was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

Please identify any such evidence with specificity.

(d) If the answer to either (b) or (c) is no, is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's left shoulder disability had its onset in service, existed during service or is otherwise related to active service?

The examiner should provide a complete rationale for any opinion provided.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Thereafter, readjudicate the Veteran's claims seeking service connection for a left shoulder disability and TDIU.  If the claims remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond.  The matter should then be returned to the Board, if otherwise in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


